            Case: 1:18-cv-02553-DAP Doc #: 1-2 Filed: 11/05/18 1 of 11. PageID #: 6




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CUERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                            New Case Electronically Filed:
                                               October 2,2018 13:17


                                               By: SEAN SOBEL 0086905

                                               Confirmation Nbr. 1510572



  CANDACE ALTHERR                                                          CV 18 904698

           vs.
                                                                   Judge: MAUREEN CLANCY
  THE METROHEALTH SYSTEM




                                                    Pages Filed:   10




Electronically Filed 10/02/2018 13:17/ / CV 18 904698 / Confirmation Nbr. 1510572 / CLSLP
                                                                                            EXHIBIT
                                                                                              1
            Case: 1:18-cv-02553-DAP Doc #: 1-2 Filed: 11/05/18 2 of 11. PageID #: 7




                                        IN THE COURT OF COMMON PLEAS
                                            CUYAHOGA COUNTY, OHIO

     CANDACE ALTHERR                                             )             CASE NO.
     1423 Churchill Road                                         )
     Lyndhurst, Ohio 44124                                       )             JUDGE:
                                                                 )
                      Plaintiff,                                 )
                                                                 )
                                   v.                            )             COMPLAINT FOR
                                                                 )             INJUNCTIVE RELIEF AND
                                                                 )             DAMAGES
     THE METROHEALTH SYSTEM
     2500 MetroHealth Drive                                      )
     Cleveland, Ohio 44109                                       )             (Jury Demand Endorsed
                                                                 )             Hereon)
                      Defendant.                                 )



             Plaintiff, Candace Altherr, by and through undersigned counsel, as her Complaint against

     Defendant, The MetroHealth System, states and avers the following:


                                                  INTRODUCTION

     1. Plaintiff Candace Altherr is a resident of the city of Lyndhurst, county of Cuyahoga, and


          state of Ohio.

     2. Defendant The MetroHealth System (“MetroHealth”) is a corporation and/or other legal

          entity duly organized and existing pursuant to the laws of the state of Ohio, and operated


          health care facilities located in Cuyahoga County, Ohio.

     3.   At all times material herein, MetroHealth was Altherr’s employer for the purposes of Ohio

          Rev. Code § 4112.01(A)(2).

     4. MetroHealth is, and at all times material herein was, engaged in related activities performed

          through unified operation of common control for a common business purpose, and, at all

          times hereinafter mentioned, was an enterprise within the meaning of 29 U.S.C. § 203(r).




Electronically Filed 10/02/2018 13:17 / / CV 18 904698 / Confirmation Nbr. 1510572 / CLSLP
            Case: 1:18-cv-02553-DAP Doc #: 1-2 Filed: 11/05/18 3 of 11. PageID #: 8



     5. MetroHealth is, and at all times material herein was, an enterprise engaged in commerce or in

         the production of goods for commerce.

     6. MetroHealth has, and at all times material herein had, employees engaged in commerce.

     7. MetroHealth is, and at all times material herein was, an enterprise whose annual gross

         volume of sales made or business done is not less than $500,000.

     8. MetroHealth is, and at all times material herein was, an enterprise whose annual gross

         volume of sales made or business done is not less than $150,000.

     9. MetroHealth is, and at all times material herein was, subject to the provisions of 29 U.S.C. §

         207 and Ohio Rev. Code § 4111.03, which require employers to compensate employees who

         work in excess of forty hours in one workweek at a rate of one and one-half times the


         employees’ normal wage rate.

     10. At all times material herein, Altherr was an individually covered employee pursuant to 29


         U.S.C. § 207(a)(1), in that she was engaged in commerce.

     11. At all times material herein, MetroHealth was Altherr’s employer pursuant to Ohio Rev.

         Code § 4111 et seq.

     12. At all times material herein, MetroHealth was Altherr’s employers pursuant to 29 U.S.C. §

         203(d).

     13. The conduct and injuries giving rise to the claims below arose in Cuyahoga County, Ohio.

     14. Personal jurisdiction is proper over the Defendant pursuant to Ohio Revised Code

         § 2307.382(A)(1).

     15. Venue is proper pursuant to Civ.R. 3(B)(3).




Electronically Filed 10/02/2018 13:17 / / CV 18 904698 / Confirmation Nbr. 1510572 / CLSLP
                                                               2
            Case: 1:18-cv-02553-DAP Doc #: 1-2 Filed: 11/05/18 4 of 11. PageID #: 9



                                            FACTUAL ALLEGATIONS

     16. Altherr incorporates by reference the allegations from the preceding paragraphs, as if fully

         re-alleged herein.

     17. MetroHealth employed Altherr from June 13, 2011 until April 6, 2018.

     18. At the time her employment was terminated from MetroHealth, Altherr was 62 years of age.

     19. Altherr initially held the title of “Clerk” at MetroHealth.

     20. In or around August 2014, Altherr was promoted to the title of “Staff Accountant.”

     21. In or around September 2017, Altherr was supervised by Kathy Blessinger.

     22. In or around September 2017, Blessinger made multiple comments regarding wanting to get

         rid of older employees and her desire to make the department “younger.”

     23. Soon after Blessinger made discriminatory comments about older employees, two older

         employees in Altherr’s department were fired, and Altherr was forced to perform the duties

         normally reserved for three employees.

     24. Prior to the termination of the two older employees and being forced to assume triple the

         work duties, Altherr had a strong performance record.

     25. On or about January 15, 2018, Altherr was given a Final Written Warning despite having an

         exemplary performance record.

     26. The Final Written Warning was given soon after Altherr was forced to assume the work

         duties of two older employees that MetroHealth fired.

     27. The Final Written Warning was part of MetroHealth’s continued desire to make Altherr’s

         department “younger.”

     28. The Final Written Warning described Altherr as being “extremely resistant to the efforts of

         the department’s management team to make improvements.”




Electronically Filed 10/02/2018 13:17 / / CV 18 904698 / Confirmation Nbr. 1510572 / CLSLP
                                                               3
           Case: 1:18-cv-02553-DAP Doc #: 1-2 Filed: 11/05/18 5 of 11. PageID #: 10



     29. The Final Written Warning labeled Altherr as refusing to “utilize technology.”

     30. The Final Written Warning contained language that evidenced thinly veiled attempts to target

         Altherr based on her age.

     31. Despite the discriminatory nature of the Final Written Warning, Altherr worked diligently to

         improve all areas of her work performance.

     32. Altherr was given positive feedback about her job performance between January 2018 and

         April 2018.

     33. On or about April 6, 2018, despite receiving feedback from MetroHealth that any perceived

         issues with her job performance had improved, Altherr’s employment was terminated.

     34. Altherr’s employment was terminated months after her supervisor made discriminatory

         comments referencing wanting to get rid of older employees to make Altherr’s department

         “younger.”

     35. Altherr’s employment was terminated months after two other older employees in Altherr’s

         department had their employment terminated by MetroHealth.

     36. MetroHealth terminated Altherr’s employment on the basis of her age.

     37. Altherr was treated less favorably than younger employees in her department.

     38. Younger employees in Altherr’s department were regularly permitted to perform their jobs in

         a deficient manner without discipline or termination of employment.

     39. A considerably younger male employee in Altherr’s department regular fell asleep during the

         workday, and despite MetroHealth management’s knowledge of the deficient performance,

         the younger employee was not disciplined.

     40. Altherr's primary duties as Staff Accountant did not include the exercise of discretion and

         independent judgment with respect to matters of significance.




Electronically Filed 10/02/2018 13:17 / / CV 18 904698 / Confirmation Nbr. 1510572 / CLSLP
                                                               4
           Case: 1:18-cv-02553-DAP Doc #: 1-2 Filed: 11/05/18 6 of 11. PageID #: 11



     41. Throughout her employment at MetroHealth, Altherr was non-exempt for the purposes of

         Ohio Rev. Code § 4111, et seq. and 29 U.S.C. § 200 et seq.

     42. Throughout her employment at MetroHealth, Altherr regularly worked in excess of forty

         hours per workweek.

     43. Throughout her employment at MetroHealth, Altherr regularly performed substantial work

         for the benefit of MetroHealth after her regular working hours while at home.

     44. MetroHealth was fully aware that Altherr regularly performed substantial work for the

         benefit of MetroHealth after her regular working hours while at home.

     45. On numerous occasions, Altherr complained to MetroHealth verbally and in writing that she

         was entitled to overtime compensation under the law.

     46. Altherr’s verbal and written complaints regarding the unlawful failure of MetroHealth to

         compensate her for overtime constituted protected activity under the FLSA, 29 U.S.C. §

         215(a)(3).

     47. In response to Altherr’s complaints regarding the unlawful failure to pay overtime,

         MetroHealth management incorrectly replied that Altherr was paid on a salary basis and was

         therefore exempt from overtime.

     48. MetroHealth management, including Altherr’s direct supervisor, were angered by Altherr’s

         complaints that she was not being paid overtime in violation of the law.

     49. MetroHealth was determined to get rid of Altherr due to her multiple complaints of

         MetroHealth’s unlawful failure to pay her overtime.

     50. Altherr’s last complaint regarding MetroHealth’s failure to pay her overtime was lodged soon

         before her employment was terminated.




Electronically Filed 10/02/2018 13:17 / / CV 18 904698 / Confirmation Nbr. 1510572 / CLSLP
                                                               5
           Case: 1:18-cv-02553-DAP Doc #: 1-2 Filed: 11/05/18 7 of 11. PageID #: 12



     51. MetroHealth based their decision to terminate Altherr’s employment on her complaints of

         MetroHealth’s unlawful failure to pay Altherr overtime.

     52. MetroHealth’s failure to pay Altherr overtime compensation was in contravention of Ohio

         Rev. Code § 4111.03(A) and 29 U.S.C. § 207.

                                        FIRST CAUSE OF ACTION
                              (Age Discrimination in Violation of R.C. § 4112.02)

     53. Altherr incorporates by reference the allegations from the preceding paragraphs as if fully re­

         alleged herein.

     54. At all times material herein, Altherr was over the age of 40 and a member of a statutorily-

         protected class under R.C. § 4112.

     55. Throughout her employment, Altherr was fully competent and qualified for the position of

         Staff Accountant.

     56. MetroHealth treated Altherr differently than other similarly-situated employees based on her

         age.

     57. R.C. § 4112.02 provides that it is an unlawful discriminatory practice for an employer to

         discriminate against an employee on the basis of the employee’s age.

     58. MetroHealth violated R.C. § 4112.02 by discriminating against Altherr on the basis of her

         age.

     59. Altherr is instituting this cause of action under R.C. § 4112.02(N), which provides: “[a]n

         aggrieved individual may enforce the individual’s rights relative to discrimination on the

         basis of age as provided for in this section by instituting a civil action, within one hundred

         eighty days after the alleged unlawful discriminatory practice occurred, in any court with

         jurisdiction for any legal or equitable relief that will effectuate the individual’s rights.”




Electronically Filed 10/02/2018 13:17 / / CV 18 904698 / Confirmation Nbr. 1510572 / CLSLP
                                                               6
           Case: 1:18-cv-02553-DAP Doc #: 1-2 Filed: 11/05/18 8 of 11. PageID #: 13



     60. As a direct and proximate result of MetroHealth’s conduct, Altherr suffered and will continue

         to suffer damages.

                                        SECOND CAUSE OF ACTION
                                    (Failure to Pay Overtime Compensation)

     61. Altherr incorporates by reference the allegations from the preceding paragraphs as if fully

         realleged herein.

     62. Altherr worked over forty (40) hours per week during her employment with MetroHealth.

     63. Pursuant to Ohio Rev. Code § 4111.03(A) and 29 U.S.C. § 207, an employer must pay a non­

         exempt employee for overtime at a wage rate of one and one-half times the employee’s wage

         rate for hours worked in excess of forty (40) hours in one work week.

     64. Altherr was a non-exempt employee for purposes of Ohio Rev. Code § 4111.03(A) and 29

         U.S.C. § 207.

     65. MetroHealth failed to pay Altherr overtime for any hours she worked over forty (40) in a

         given week.

     66. As a direct and proximate result of MetroHealth’s failure to pay Altherr her lawfully earned

         overtime wages, Altherr suffered damages.

     67. MetroHealth willfully and/or intentionally violated Ohio Rev. Code § 4111.03(A) and 29

         U.S.C. § 207.

     68. MetroHealth acted in bad faith in violating Ohio Rev. Code § 4111.03(A) and 20 U.S.C. §

         207.

     69. As a direct and proximate result of MetroHealth’s failure to pay Altherr her lawfully earned

         overtime wage, pursuant to Ohio Rev. Code § 4111.10(A), MetroHealth is liable to Altherr

         for the full amount of the overtime wage rate, and for costs and reasonable attorneys’ fees as

         may be allowed by the Court.


Electronically Filed 10/02/2018 13:17 / / CV 18 904698 / Confirmation Nbr. 1510572 / CLSLP
                                                               7
           Case: 1:18-cv-02553-DAP Doc #: 1-2 Filed: 11/05/18 9 of 11. PageID #: 14



     70. As a direct and proximate result of MetroHealth’s failure to pay Altherr her lawfully earned

         overtime wage, pursuant to 29 U.S.C. § 216(b), MetroHealth is liable to Altherr for the full

         amount of the overtime wage rate, an additional equal amount as liquidated damages, as well

         as costs and reasonable attorney's fees.

                                       THTRD CAUSE OF ACTION
                        (Unlawful Retaliation Based on Protected Wage Complaints)

     71. Altherr incorporates by reference the allegations from the preceding paragraphs as if fully

         realleged herein.

     72. During     numerous      occasions     during    her   employment,      Altherr     made   complaints to

         MetroHealth regarding MetroHealth’ failure to pay her overtime compensation.

     73. Altherr’s complaints regarding MetroHealth’ failure to pay her overtime compensation

         constituted protected activity pursuant to Ohio Rev. Code § 4111.13(B) and 29 U.S.C. § 215.

     74. Following Altherr’s complaints regarding MetroHealth’                    failure to pay her overtime

         compensation, MetroHealth retaliated against Altherr by fabricating multiple allegations

         against Altherr, placing Altherr on final written warning, and ultimately terminating Altherr’s

         employment just months after her complaints

     75. Pursuant to Ohio Rev. Code § 4111.13(B) and 29 U.S.C. § 215, no employer shall discharge

         or in any other manner discriminate against any employee because the employee has made

         any complaint to the employee’s employer, or to the director, that the employee has not been

         paid wages in accordance with the overtime compensation provisions of Ohio Rev. Code §

         4111.01 et seq. and/or 29 U.S.C. § 201 et seq.


     76. MetroHealth’ act of terminating Altherr from her employment constituted retaliatory

         discharge in violation of Ohio Rev. Code § 4111.13(B) and 29 U.S.C. § 215.




Electronically Filed 10/02/2018 13:17 / / CV 18 904698 / Confirmation Nbr. 1510572 / CLSLP
                                                               8
          Case: 1:18-cv-02553-DAP Doc #: 1-2 Filed: 11/05/18 10 of 11. PageID #: 15



     77. As a direct and proximate result of MetroHealth’ retaliation for Altherr’s protected wage

         complaints, MetroHealth is liable to Altherr for the full amount of the overtime wage rate, an

         additional equal amount as liquidated damages, as well as costs and reasonable attorney's

         fees.

                                                    CONCLUSION

             Plaintiff Candace Altherr seeks judgment against MetroHealth in an amount in excess of

     $25,000 to fully, fairly, and justly compensate her for injury, damage, and loss, and respectfully

     prays that this Court enter judgment in her favor and award her past and future economic and

     non-economic compensatory damages, fringe benefits, consequential damages, incidental

     damages, punitive damages, liquidated damages, interest, all reasonable attorney’s fees, costs

     and expenses, and any additional legal or equitable relief available under law, including, but not

     limited to back pay, future losses, reinstatement, and promotion.

                                                                  Respectfully Submitted,

                                                                  /s/ Sean H. Sobel_ _ _ _ _ _ _ _ _ _ _ _
                                                                  Sean H. Sobel (0086905)
                                                                  Sobel, Wade & Mapley, LLC
                                                                  2460 Fairmount Boulevard, Suite 314
                                                                  Cleveland, Ohio 44106
                                                                  T:(216)223-7213
                                                                  F:(216)223-7213
                                                                  sobel@ swml awfirm. com

                                                                  /s/ Patrick J. Ebner_ _ _ _ _ _ _ _ _ _ _
                                                                  Patrick J. Ebner (0083720)
                                                                  Steuer, Escovar & Coleman Co. LPA
                                                                  14701 Detroit Avenue, Suite 455
                                                                  Lakewood, Ohio 44107
                                                                  T: (216) 771-8121
                                                                  F: (216) 771-8120
                                                                  pebner@steuerlaw.com

                                                                  Counselfor Plaintiff Candace Altherr



Electronically Filed 10/02/2018 13:17 / / CV 18 904698 / Confirmation Nbr. 1510572 / CLSLP
                                                               9
          Case: 1:18-cv-02553-DAP Doc #: 1-2 Filed: 11/05/18 11 of 11. PageID #: 16



                                                   JURY DEMAND

             Plaintiff Candace Altherr demands a trial by jury by the maximum number of jurors

     permitted.




                                                                     /s/ Sean H. Sobel_ _ _ _ _ _ _ _ _ _
                                                                     Sean H. Sobel (0086905)

                                                                     Attorney for Plaintiff Candace Altherr




Electronically Filed 10/02/2018 13:17 / / CV 18 904698 / Confirmation Nbr. 1510572 / CLSLP
                                                               10
